Name: Commission Regulation (EC) No 1990/95 of 14 August 1995 amending Regulation (EC) No 1942/95 setting for the period 1 July 1995 to 30 June 1996 rules of application for the tariff quotas for beef and veal provided for by the Europe Agreements concluded between the Community and its Member States on the one hand and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania on the other
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  EU finance;  Europe;  animal product
 Date Published: nan

 15 . 8 . 95 I EN I Official Journal of the European Communities No L 192/37 COMMISSION REGULATION (EC) No 1990/95 of 14 August 1995 amending Regulation (EC) No 1942/95 setting for the period 1 July 1995 to 30 June 1996 rules of application for the tariff quotas for beef and veal provided for by the Europe Agreements concluded between the Community and its Member States on the one hand and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania on the other Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer (7), and in particular Article 3 thereof,, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (8), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas Article 2 ( 1 ) (e) of Regulation (EC) No 1942/95 f) stipulates certain entries that must figure in box 20 of the licence and licence application ; whereas this text should be clarified ; Whereas Article 3 (2) of Regulation (EC) No 1942/95 may lead to confusion ; whereas the text should be supple ­ mented accordingly by distinguishing between the two types of quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 1 3 December 1 993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary of the other partf), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part 0, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria of the other part (% and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1942/95 is hereby amended as follows : 1 . Article 2 ( 1 ) (e) is replaced by the following : '(e) the licence application and the licence shall show at least one of the following in box 20 :  letra a) del apartado 1 del articulo 1 del Regla ­ mento (CE) n ° 1942/95,  letra b) del apartado 1 del artÃ ­culo 1 del Regla ­ mento (CE) n ° 1942/95,  Artikel 1 , stk. 1 , litra a), i forordning (EF) nr. 1942/95,( ¢) OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30. 12. 1994, p. 14. 4 OJ No L 341 , 30 . 12. 1994, p. 17. (5) OJ No L 368 , 31 . 12. 1994, p. 1 . 6 OJ No L 368 , 31 . 12. 1994, p. 5. 0 OJ No L 366, 31 . 12. 1994, p . 3 . (8) OJ No L 349 , 31 . 12. 1994, p . 105. (9) OJ No L 186, 5 . 8 . 1995, p . 30 . No L 192/38 I EN I Official Journal of the European Communities 15. 8 . 95  Artikel 1 , stk. 1 , litra b), i forordning (EF) nr. 1942/95,  N? 1 , alÃ ­nea b), do artigo 1 ? do Regulamento (CE) n ? 1942/95,  Artikel 1 Absatz 1 Buchstabe a) der Verord ­ nung (EG) Nr. 1942/95,  Artikel 1 Absatz 1 Buchstabe b) der Verord ­ nung (EG) Nr. 1942/95,  Asetuksen (EY) N:o 1942/95 1 artiklan 1 kohdan a alakohta,  Asetuksen (EY) N:o 1942/95 1 artiklan 1 kohdan b alakohta,  Ã Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ±Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã ±) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1942/95,  Ã Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã ²) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1942/95,  Artikel 1.1 a i fÃ ¶rordning (EG) nr 1942/95,  Artikel 1.1 b i fÃ ¶rordning (EG) nr 1942/95.'  Article 1 ( 1 ) (a) of Regulation (EC) No 1942/95,  Article 1 ( 1 ) (b) of Regulation (EC) No 1942/95,  article 1 " paragraphe 1 point a) du rÃ ¨glement (CE) n0 1942/95,  article 1 er paragraphe 1 point b) du rÃ ¨glement (CE) n0 1942/95, 2. Article 3 (2) is replaced by the following : '2 . If an applicant presents more than one applica ­ tion for the same country of origin relating to : (a) the products referred to in Article 1 ( 1 ) (a) ; or (b) the products referred to in Article 1 ( 1 ) (b) all his applications for the products under the same point shall be inadmissable .'  articolo 1 , paragrafo 1 , lettera a) del regola ­ mento (CE) n . 1942/95,  articolo 1 , paragrafo 1 , lettera b) del regola ­ mento (CE) n . 1942/95,  artikel 1 , lid 1 , onder a), van Verordening (EG) nr. 1942/95,  artikel 1 , lid 1 , onder b), van Verordening (EG) nr. 1942/95, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  N? 1 , alÃ ­nea a), do artigo 1 ? do Regulamento (CE) n ? 1942/95, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1995. For the Commission Erkki LIIKANEN Member of the Commission